Exhibit 99.4 Filing pursuant to Rule425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-12 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Exchange Act File Number of Subject Company: 001-32331 May 12, 2009 Letter to All Employees from Mike Quillen and Kevin Crutchfield This morning, Alpha Natural Resources (Alpha) and Foundation Coal Holdings (Foundation) announced the signing of a definitive agreement to combine the two companies, making Alpha one of the largest coal producers in America. Under the agreement, Alpha will merge with Foundation in a stock for stock transaction.
